The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 6

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 101/26/2022 has been entered.

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to RCE filed 1/26/2022.Claims 1-20 are pending. In response to Amendment, the previous rejection of claims 1-20 under 35 USC 103(a) as obvious over Beveridge et al (US 2021/0027460) in view of Uribe et al (WO 2019/144141) are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Trevor Lind on 3/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
obtaining, by a computing system including one or more processing devices and one or more memory devices, imaging data from one or more imaging data sources, the imaging data corresponding to at least a portion of a face of an individual;
  generating, based on the imaging data, a plurality of images of the face of the individual from a plurality of vantage points; 
determining that a vantage point of an image included in the imaging data is different from a reference vantage point; 
modifying a first location of a first iris of the individual and a second location of a second iris of the individual to correct for a difference between the vantage point of the image and the reference vantage point; 
determining, by the computing system and based on the imaging data, a gaze deviation metric for the individual based on a first image of the plurality of images corresponding to the vantage point and a second image of the plurality of images corresponding to the reference vantage point,  the gaze deviation metric indicating an offset of a location of at least one iris of the individual with respect to an expected iris location; analyzing, by the computing system and based on the imaging data, one or more target regions of the face of the individual to determine a measure of similarity between an appearance of the one or more target regions with respect to an additional appearance of one or more additional target regions located on an opposite side of the face of the individual; determining, by the computing system and based on the measure of similarity, a facial paralysis metric of the individual, the facial paralysis metric indicating a measure of facial paralysis of the individual; analyzing, by the computing system, at 
				
				Allowable Subject Matter 
Claims 1-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Beveridge et al teaches the method comprising: 
obtaining, by a computing system including one or more processing devices and one or more memory devices (paragraph [0023]),
 imaging data from one or more imaging data sources(acquire CT image ST 110 figure 4; paragraph [0018]) , the imaging data corresponding to at least a portion of a face of an individual ( the CT scanner acquires a non-contrast CT scan of the brain of a patient who is suspected to have had a stroke, paragraph [0026]); 
determining, by the computing system and based on the imaging data, a gaze deviation metric for the individual (the eye gaze detection circuitry 24 processes the NCCT scan data to obtain an estimate of a direction of gaze of the patient's eyes, paragraph [0027]), the gaze deviation metric indicating an offset of a location of at least one iris or pupil of the individual with respect to an expected iris or pupil location (paragraph [0027-0028]; note that the eye gaze detection circuitry 24 may return an angle of eye gaze, for example as a numerical value, paragraph [0029]); 

Uribe teaches determine a measure of similarity between an appearance of the one or more target regions with respect to at least one of an additional appearance of the one or more target regions included in a reference image or an additional appearance of one or more additional target regions located on an opposite side of the face of the individual, ( Outputs 350 of the predictive model 340 may include normal 351, left facial weakness 352, and right facial weakness 353 - facial weakness may include, paralysis of muscle that controls activation of the face, asymmetry of the face, difficulty closing eye, para [0059-0066]).  Uribe teaches determining, by the computing system and based on the measure of similarity, a facial paralysis metric of the individual, the facial paralysis metric indicating a measure of facial paralysis of the individual  ( system 100 may feed calculated facial configure features, including facial landmarks and/or intensity values that describe the face , to at least one of a support vector machine classifier, penalized linear discriminant analysis classifier, k-nearest neighbors classifier, shallow neural networks classifier, deep neural networks classifier, and other classifiers for gaze-deviation and face and limb weakness detection; paragraph[0041-0043]; [0059-0066). None teaches : 
  
determining that a vantage point of an image included in the imaging data is different from a reference vantage point; 
modifying a first location of a first iris of the individual and a second location of a second iris of the individual to correct for a difference between the vantage point of the image and the reference vantage point; 
 determining, by the computing system and based on the imaging data, a gaze deviation metric for the individual based on a first image of the plurality of images corresponding to the vantage point and a second image of the plurality of images corresponding to the reference vantage point,  the gaze deviation metric indicating an offset of a location of at least one iris of the individual with respect to an expected iris location
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 12 and 18 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664